Filed 2/2/21 Winco Foods v. Thayer CA4/2
See Concurring Opinion
               NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 WINCO FOODS, LLC,

          Plaintiff and Respondent,                                      E072323

 v.                                                                      (Super.Ct.No. MCC1800860)

 MARK S. THAYER et al.,                                                  OPINION

          Defendants and Appellants.



         APPEAL from the Superior Court of Riverside County. Angel M. Bermudez,

Judge. Affirmed.

         Mark S. Thayer and Jeremy White, in pro. per., and for Defendants and

Appellants.

         Seyfarth Shaw, Nick Geannacopulos, Kiran A. Seldon, and Jinouth Vasquez

Santos for Plaintiff and Respondent.




                                                             1
          Appellants and defendants Mark Thayer and Jeremy White set up sporadically to

register voters and solicit customers for signatures on ballot initiatives in front of

respondent and plaintiff WinCo Foods, LLC’s grocery store in Temecula. WinCo

employees would ask Thayer and White to leave on the grounds they were trespassing

and disturbing their customers, but Thayer and White always refused. WinCo filed a

lawsuit for civil trespass and intentional interference with business relations and sought

declaratory relief and an injunction against trespass.

          Thayer and White countered with motions under the statute prohibiting strategic

lawsuits against public participation (anti-SLAPP statute), Code of Civil Procedure

section 425.16, asserting the lawsuit targeted their exercise of their speech rights under

the United States and California Constitutions. The trial court denied their motions

without explanation other than to cite Ralphs Grocery Co. v. Victory Consultants, Inc.

(2017) 17 Cal.App.5th 245 (Ralphs Grocery), which held the same kind of activity

doesn’t constitute protected speech when it occurs on private property in front of a stand-

alone retail store if the property isn’t set up or used for public gathering.

          Thayer and White argue the trial court proceedings were inadequate, their activity

was protected speech, and Ralphs Grocery was wrongly decided. We conclude the trial

court proceedings were adequate, follow California case law establishing solicitors do not

have a constitutional right to solicit at the entrance of stores like WinCo’s, and therefore

affirm.




                                               2
                                              I

                                          FACTS

       These background facts come from the allegations in WinCo’s complaint and

declarations offered in connection with Thayer’s and White’s anti-SLAPP motions.

       A. The WinCo Store

       WinCo operates a grocery store in Temecula, where they sell groceries and small

household items to consumers. The WinCo store is located in a stand-alone building,

which has its own parking lot and an unshared sidewalk. The store has a single entrance

and exit for customers.

       WinCo is open to the general public and operates for the purpose of offering its

products for sale to consumers. The store doesn’t contain a restaurant or meeting rooms.

There are no tables or places to congregate and no bulletin boards for public use. The

store has never hosted public meetings, events, or gatherings of any kind.

       The premises are designed to offer consumers a quick, in-and-out shopping

experience. The sidewalk in front of the store entrance is not designed to accommodate

gatherings. There are no patios, plazas, parks, or gardens for people to pass the time, nor

are there movie theaters, auditoriums, or other similar facilities in the immediate vicinity.

       WinCo discourages loitering in or around its store and maintains a no-solicitation

policy. Its employees enforce the no-solicitation policy and the store has never

voluntarily allowed any sort of solicitation on the premises. WinCo also bars activities on




                                              3
store premises or in its parking lot not directly related to their retail business operations.

They ask anyone who loiters in or around the store to leave.

       B. Thayer’s and White’s Solicitation

       In 2015, Thayer and White started coming to WinCo’s storefront to gather

signatures supporting various ballot initiatives and to register voters.

       In late summer or early fall of that year, Thayer came to the store and began

asking WinCo customers to sign a petition for the legalization of marijuana from a

position near the store’s front doors. A customer complained and the store manager

informed Thayer of WinCo’s non-solicitation policy and asked him to leave.

       Thayer refused to leave, so the manager contacted the Temecula police

department. The authorities declined to remove Thayer, who then continued to solicit

signatures from WinCo customers for two weeks. The store manager received customer

complaints during that period, including complaints that Thayer was aggressive and used

foul language.

       On December 18, 2015, White came to the store and began asking WinCo

customers to sign a petition to legalize marijuana from a position near the store’s front

doors. Like Thayer, White refused to leave when asked by the store manager to do so.

The manager gave White a letter demanding that he cease and desist from soliciting on

WinCo’s private property. The manager again called the Temecula police department, but

they declined to remove White.




                                               4
       Over the next four months, White returned to the property at least 11 times to

gather signatures. WinCo employees asked White to leave each time, and each time he

refused. According to the store manager, he received customer complaints about White

each time, including complaints that White was aggressive, rude, and hostile.

       Thayer returned to the store to solicit signatures for a few weeks in the fall of

2016. The store manager again requested that Thayer leave, but he refused. The manager

said he received daily customer complaints about Thayer during this period.

       On April 1, Thayer returned to the store and on April 23, 2018, both men returned

to the store, placed tables in front of the entrance, and began soliciting customers for

signatures related to a tax measure. During this time, customers complained to the

manager that they didn’t want to shop at the store because of the solicitation and because

the men responded aggressively when customers expressed differing viewpoints.

       The manager again called the police and this time the responding officer asked

White and Thayer to leave because they were soliciting on private property. They refused

to leave unless WinCo performed a citizen’s arrest. According to the store manager,

WinCo did so, though he provides no details about that incident. He reports Thayer and

White nevertheless still seek to solicit on WinCo’s property.

       C. WinCo’s Complaint

       WinCo filed suit against Thayer and White, alleging they “have entered and

occupied . . . the Store premises without permission to do so, have refused to leave when

asked by Store personnel, and threaten to return whenever it so pleases them.” WinCo



                                              5
alleged their conduct constitutes trespass and sought a court order prohibiting them from

entering due to their “continuing disregard of [WinCo’s] rights.”

         WinCo also alleged Thayer and White had harmed the store’s “business and

goodwill by intentionally interfering with WinCo’s business relations with its customers

and its employees as well as damaging WinCo’s reputation.” WinCo alleged they

“knowingly and intentionally interfere[d] with” these relationships.

         WinCo asserted claims for civil trespass and intentional interference with business

relations and sought declaratory and injunctive relief to exclude Thayer and White from

its premises for any purpose other than grocery shopping.

         D. Thayer’s and White’s Anti-SLAPP Motions

         Thayer and White filed motions to strike under the state anti-SLAPP statute, Code

of Civil Procedure section 425.16. Both men submitted declarations to support their

motions. The substance of both declarations agreed in broad outline with the declaration

of WinCo’s store manager. They admitted they had been collecting and gathering

signatures outside the entrance to the WinCo store and said they had told WinCo

employees repeatedly their conduct didn’t constitute trespass and had therefore refused to

leave.

         We set out White’s full statement here. “I have been collecting and gathering

signatures for ballot issues and registering voters at WINCO FOODS STORE located at

40435 Winchester Road, Temecula, CA 92591 since 2015 and have registered over 300

voters at that specific location per season. I further have collected many tens of thousands



                                              6
of signatures for ballot issues at that location. The voter registrations and signatures

gathered are independent to what was done at that location by other signature gatherers.

Every time I arrive at WINCO FOODS and begin registering voters and collecting

signatures outside the entrance to the store, WINCO FOODS employees would approach

and begin harassing me in front of their customers, yelling at me that their Company

Corporate Policy prohibited me from registering voters and gathering signatures for

ballot issues in front of their store and to get out. They repeatedly threatened to call the

Police if I did not stop what I was doing and leave from in front of their store. I would

inform them to provide them notice, both orally and in writing, I was engaged in

constitutional activity and not committing any trespasses and would not leave. They in

turn would call the Police, who would arrive and investigate the matter. Upon sharing

with the Police California Penal Code 602.1(d)2, the Officers would explain to the

WINCO FOODS store employees that I was allowed to be there engaging in the

Constitutional activity and conduct I was engaged in. I would continue to register voters

and gather signatures. WINCO FOODS employees however ignored what they were told

by the Officers and would repeatedly call the Police over and over again and cause them

to return to the store only to re-told again that what I was engaging in was constitutional

activity and because I was not subject to the trespass statute they could not remove me.

During the course of registering voters and collecting signatures last April 2018, WINCO

FOODS employees advised me they had wanted to sue me for years and were going to

sue me to get an injunction against me to enforce their Idaho Company Policy and keep



                                              7
me from registering voters and gathering signatures at their store located there at 40435

Winchester Road, Temecula, CA 92591 and other store locations throughout California.”

Thayer’s declaration is substantially the same.

       In their briefs, Thayer and White defended their actions based on their assertion

that gathering signatures on WinCo’s property is protected speech. They cited Penal

Code section 602.1, subdivision (d) as establishing that collecting signatures for ballot

initiatives is not criminal trespass and pointed to an opinion from the City of Riverside

that collection of signatures on private property cannot be enjoined even when a business

files a complaint with state and local authorities. They argued these sources “indicate that

there is a strong argument that the collection of signatures on private property is

constitutionally protected activity” and the Ralphs Grocery decision was wrongly

decided. They urged the trial court to construe free speech rights and the anti-SLAPP

statute broadly to protect their activities.

       WinCo opposed the motions on the grounds the solicitation was not protected

activity because the store is a “stand-alone retail establishment that does not have a place

for customers to congregate” and is “very different from a large shopping center” that

could be considered a quasi-public forum under Robins v. Pruneyard Shopping Center

(1979) 23 Cal.3d 899 (Pruneyard). They relied explicitly on the Ralphs Grocery court’s

reasoning that “because the activity was occurring on private property, and thus, not

protected under the First and Fourteenth Amendments of the United States Constitution




                                               8
or under California law, the petitioners had not met their burden of showing that the

complaint arose from protected activity.”

       WinCo also argued they had demonstrated that, even if Thayer and White could

show their actions were protected, WinCo’s uncontested evidence showed they had a

probability of succeeding on the merits of their claims.

       E. The Trial Court Order Denying the Anti-SLAPP Motions

       On January 30, 2019, the trial court issued a tentative ruling saying it would deny

the motions under the rationale of Ralphs Grocery. The announcement of the tentative

ruling advised the parties they must notify the court if they desired oral argument,

otherwise “the tentative ruling will become the final ruling on the matter effective the

date of the hearing.”

       Thayer and White didn’t request oral argument as required. However, the trial

court permitted Thayer to argue the motion at the case management hearing held the next

day. Thayer reiterated the arguments in his brief and argued the Ralphs Grocery decision

was wrongly decided.

       Thayer and White also attempted to present new evidence, which consisted of

unsigned copies of ballot initiatives for which they had solicited signatures and a voter

registration form. The trial court allowed them to file the documents but declined to

consider them as not timely. The ballot initiatives are part of the record on appeal,

attached to Thayer’s and White’s motion for judicial notice filed in the trial court, though

the voter registration form is not.



                                             9
       After hearing Thayer’s argument, the trial judge announced—without further

explanation—that it would not change its tentative ruling and denied the motions to

strike. The trial judge then proceeded with the case management hearing, determined

Thayer and White declined court-sponsored mediation, ordered a mandatory settlement

conference, and set a trial status conference.

       Thayer and White timely appealed the orders denying their motions to strike.

                                             II

                                        ANALYSIS

       A. The Trial Court Proceedings

       Thayer and White argue the trial court “failed to give [them] any meaningful

opportunity to be heard” at the case management hearing and complain they “were

deprived of their opportunity to present evidence, facts and argument” supporting their

anti-SLAPP motions.

       Thayer and White represent the trial judge didn’t allow them to present oral

argument. They say when Thayer attempted to present his arguments, he “was notified by

the court the matter was over. [Thayer] never got to present his case, his evidence, his

argument. No meaningful hearing was conducted. As a result, none of that is available for

review on appeal other than the trial court’s denial of appellant’s Special Motion to Strike

and what limited record the court made.” They argue the trial judge “abused its discretion

by dismissing the case pursuant to Ralphs Supermarkets v. Victory Consultants, 21




                                             10
Cal.App.5th (2017) without giving [them] an opportunity to present their case and

evidence showing why [their] conduct was different than that discussed in [that case].”

       We review evidentiary rulings refusing to admit evidence in connection with anti-

SLAPP motions for abuse of discretion. (Contemporary Services Corp. v. Staff Pro Inc.

(2007) 152 Cal.App.4th 1043, 1061.) We see no abuse of discretion here. First, we reject

the contention that Thayer and White had no meaningful chance to present their

arguments. They presented their motions to strike in written form to the court and

supported them with declarations setting out the facts. They also submitted memoranda

of law which effectively, if not successfully, argued the relevant legal points, including

by identifying the Ralphs Grocery decision and arguing that it was wrongly decided.

Though they failed to notify the court that they intended to argue the motion at the

January 31 hearing, the trial judge nevertheless allowed Thayer to argue, and Thayer

again made the relevant legal points. The trial judge remained unconvinced and ruled

against the defendants. Nevertheless, Thayer and White had every opportunity to

advocate for their position, and Thayer did an admirable job doing so for a litigant

untrained in the law.

       We also find no error in the trial court’s decision not to consider the additional

evidence Thayer and White sought to present at the hearing. Trial courts have particularly

broad discretion in ruling on the admission of evidence. If Thayer and White thought the

evidence was critical to their motion, they should have submitted it with their




                                             11
declarations, not brought it forward after the trial court had considered the parties’

submissions and issued a tentative ruling.

       In any event, Thayer and White submitted the new evidence to the court attached

to motions for judicial notice, which are part of the record on appeal. These documents

show the trial judge didn’t abuse its discretion in declining to consider them and also that

any error was harmless. The documents consisted of unsigned ballot initiatives for which

Thayer and White had solicited signatures. Their briefs in the trial court said they also

submitted a voter registration form, though that form is not in the record on appeal. Such

evidence was, at best, duplicative. The parties agreed on the nature of Thayer’s and

White’s conduct, so the forms were unnecessary to decide whether to grant the motion to

strike. The question was whether their conduct was protected under current law.

       We therefore decline to reverse the order denying the motions to strike based on

the alleged deficiencies with the process in the trial court.

       B. Denial of the Anti-SLAPP Motions

       Thayer and White argue the trial judge erred by denying their motions to strike

WinCo’s allegations because soliciting citizens to support ballot initiatives and

registering voters is protected political speech which WinCo targeted to silence them.

       A strategic lawsuit against public participation (SLAPP suit) is “a meritless

lawsuit ‘filed primarily to chill the defendant’s exercise of First Amendment rights.’”

(Paul v. Friedman (2002) 95 Cal.App.4th 853, 861, quoting Wilcox v. Superior Court

(1994) 27 Cal.App.4th 809, 815, fn. 2.) The California Legislature passed the anti-



                                              12
SLAPP statute, Code of Civil Procedure section 425.16, to cut SLAPP suits short,

allowing a defendant to move to dismiss “certain unmeritorious claims that are brought to

thwart constitutionally protected speech or petitioning activity.” (Robinzine v. Vicory

(2006) 143 Cal.App.4th 1416, 1420-1421.)

         The anti-SLAPP statute provides, “A cause of action against a person arising from

any act of that person in furtherance of the person’s right of petition or free speech under

the United States Constitution or the California Constitution in connection with a public

issue shall be subject to a special motion to strike, unless the court determines that the

plaintiff has established that there is a probability that the plaintiff will prevail on the

claim.” (Code Civ. Proc, § 425.16, subd. (b)(1), unlabeled statutory citations refer to this

code.)

         Faced with a special motion to strike, a trial court must conduct a two-step

analysis. “At the first step, the moving defendant bears the burden of identifying all

allegations of protected activity, and the claims for relief supported by them. When relief

is sought based on allegations of both protected and unprotected activity, the unprotected

activity is disregarded at this stage. If the court determines that relief is sought based on

allegations arising from activity protected by the statute, the second step is reached.

There, the burden shifts to the plaintiff to demonstrate that each challenged claim based

on protected activity is legally sufficient and factually substantiated. The court, without

resolving evidentiary conflicts, must determine whether the plaintiff’s showing, if

accepted by the trier of fact, would be sufficient to sustain a favorable judgment. If not,



                                               13
the claim is stricken. Allegations of protected activity supporting the stricken claim are

eliminated from the complaint, unless they also support a distinct claim on which the

plaintiff has shown a probability of prevailing.” (Baral v. Schnitt (2016) 1 Cal.5th 376,

396.)

        “To make a showing under the first prong, the defendant need not show that the

actions it is alleged to have taken were protected as a matter of law, but need only

establish a prima facie case that its alleged actions fell into one of the categories listed in

section 425.16, subdivision (e).” (Medical Marijuana, Inc. v. ProjectCBD.com (2016) 6

Cal.App.5th 602, 614-615 (Medical Marijuana).) Section 425.16, subdivision (e) protects

“(1) any written or oral statement or writing made before a legislative, executive, or

judicial proceeding, or any other official proceeding authorized by law, (2) any written or

oral statement or writing made in connection with an issue under consideration or review

by a legislative, executive, or judicial body, or any other official proceeding authorized

by law, (3) any written or oral statement or writing made in a place open to the public or

a public forum in connection with an issue of public interest, or (4) any other conduct in

furtherance of the exercise of the constitutional right of petition or the constitutional right

of free speech in connection with a public issue or an issue of public interest.”

        “‘[T]he statutory phrase “cause of action . . . arising from” means simply that the

defendant’s act underlying the plaintiff’s cause of action must itself have been an act in

furtherance of the right of petition or free speech.’ [Citations.] A cause of action may be

triggered by a protected act but not arise from that act. [Citation.] Thus, the ‘anti-SLAPP



                                              14
statute’s definitional focus is not the form of the plaintiff’s cause of action but, rather, the

defendant’s activity that gives rise to his or her asserted liability—and whether that

activity constitutes protected speech or petitioning.’” (Medical Marijuana, supra, 6

Cal.App.5th at pp. 614-615.)

       If the court finds the lawsuit didn’t arise from protected speech or petitioning, the

anti-SLAPP motion fails. If the court finds the defendant has made the required showing,

the burden shifts to the plaintiff to demonstrate “there is a probability that the plaintiff

will prevail on the claim.” (§ 425.16, subd. (b)(1); see Medical Marijuana, supra, 6

Cal.App.5th at p. 615.) “Only a cause of action that satisfies both prongs of the anti-

SLAPP statute—i.e., that arises from protected speech or petitioning and lacks even

minimal merit—is a SLAPP, subject to be stricken under the statute.” (Navellier v.

Sletten (2002) 29 Cal.4th 82, 89.)

       We review de novo the trial court’s order denying a motion to strike under section

425.16. (Flatley v. Mauro (2006) 39 Cal.4th 299, 325.) We consider the pleadings and

supporting and opposing affidavits, and “accept as true the evidence favorable to the

plaintiff [citation] and evaluate the defendant’s evidence only to determine if it has

defeated that submitted by the plaintiff as a matter of law.” (Soukup v. Law Offices of

Herbert Hafif (2006) 39 Cal.4th 260, 269, fn. 3.)

       Thayer and White argue WinCo’s complaint is aimed at protected activity, namely

their solicitation of signatures to support ballot initiatives and referendums. WinCo

contends the allegations in the complaint don’t target protected activity because the



                                              15
solicitation occurred on private property which isn’t held open for public gatherings and

therefore isn’t protected under the First and Fourteenth Amendments of the United States

Constitution or under the California Constitution. (See Lloyd Corp. v. Tanner (1972) 407

U.S. 551, 567; Ralphs Grocery Co. v. United Food & Commercial Workers Union Local

8 (2012) 55 Cal.4th 1083, 1104.)

       In deciding whether an anti-SLAPP motion should be granted, “we must

determine if the defendant has established a prima facie case that their alleged actions fell

into one of the categories listed in section 425.16, subdivision (e). [Citation.] Where the

complaint includes allegations that the challenged conduct occurred on private property,

which would render the conduct unprotected for anti-SLAPP purposes, we must consider

those allegations as part of our first prong analysis. If we do not, we cannot determine

whether that the cause of action arises out of protected activity.” (Ralphs Grocery, supra,

17 Cal.App.5th at p. 258.) Here, WinCo have alleged Thayer’s and White’s solicitation

occurred in front of their Temecula store, that the store is private property, and the

solicitation is therefore not protected activity. Thayer and White have to show WinCo are
                                                                 1
incorrect and the complaint is directed at protected activity.




       1  Thayer and White suggest WinCo is arguing the law of its home state, Idaho,
should control. We don’t understand their argument in that way. In any event, we agree
with Thayer and White that the “major question to be answered [is] whether the activity
of the Appellants, the registration of voters and collection of signatures for state ballot
initiatives, is constitutionally protected activity based on recent interpretations of
California state law.”


                                             16
       “Generally, landowners and tenants have a right to exclude persons from

trespassing on private property; the right to exclude persons is a fundamental aspect of

private property ownership. [Citation.] ‘The right to exclude persons exercising First

Amendment rights, however, is not absolute. Our Supreme Court held in [Pruneyard,]

supra, 23 Cal.3d 899, that when private property is generally open to the public and

functions as the equivalent of a traditional public forum, then the California Constitution

protect[s] speech, reasonably exercised, on the property, even though the property was

privately owned.’” (Ralphs Grocery, supra, 17 Cal.App.5th at p. 258.)

       However, the California Supreme Court has recognized Pruneyard is limited to

common areas set aside for gatherings, rather than areas reserved simply for entering and

exiting a store. The Court explained such common gathering spots “generally have

seating and other amenities producing a congenial environment that encourages passing

shoppers to stop and linger and to leisurely congregate for purposes of relaxation and

conversation. By contrast, areas immediately adjacent to the entrances of individual

stores typically lack seating and are not designed to promote relaxation and socializing.

Instead, those areas serve utilitarian purposes of facilitating customers’ entrance to and

exit from the stores and also, from the stores’ perspective, advertising the goods and

services available within. Soliciting signatures on initiative petitions, distributing

handbills, and similar expressive activities pose a significantly greater risk of interfering

with normal business operations when those activities are conducted in close proximity to

the entrances and exits of individual stores rather than in the less heavily trafficked and



                                              17
more congenial common areas.” (Ralphs Grocery Co. v. United Food & Commercial

Workers Union Local 8, supra, 55 Cal.4th at p. 1092.)

       As a result, our Supreme Court concluded, “within a shopping center or mall, the

areas outside individual stores’ customer entrances and exits, at least as typically

configured and furnished, are not public forums under this court’s decision in

Pruneyard.” (Ralphs Grocery Co. v. United Food & Commercial Workers Union Local 8,

supra, 55 Cal.4th at p. 1092, first italics added.) “[T]o be a public forum under our state

Constitution’s liberty of speech provision, an area within a shopping center must be

designed and furnished in a way that induces shoppers to congregate for purposes of

entertainment, relaxation, or conversation, and not merely to walk to or from a parking

area, or to walk from one store to another, or to view a store’s merchandise and

advertising displays.” (Id. at p. 1093.)

       Thayer and White point to no allegations that support treating the front of the

WinCo store as a public forum for purposes of our analysis. They therefore failed to carry

their burden of establishing their petitioning activity engaged in at the front of the WinCo

store was protected. WinCo, by contrast, provided undisputed evidence, in the form of

their store manager’s declaration, that the store is a retail shop with the sole purpose of

selling food products to customers. He said the store is located in a stand-alone building

with its own parking lot and an unshared sidewalk and has a single entrance and exit for

customers. He also said they don’t have a restaurant or meeting rooms, there are no tables

or places to congregate, there are no bulletin boards for public use, and they have never



                                             18
hosted public meetings, events, or gatherings of any kind. Nor is the sidewalk in front of

the store entrance designed to accommodate gatherings. It has no patios, plazas, parks, or

gardens, and there aren’t any movie theaters, auditoriums, or other similar facilities in the

immediate vicinity.

       In these respects, the store is just like the store in Ralphs Grocery, where the Court

of Appeal found similar petitioning activity was not protected under Pruneyard. (Ralphs

Grocery, supra, 17 Cal.App.5th at p. 261.) We see no basis for departing from that

decision. As in that case, WinCo “open their . . . stores to the public so the public can buy

goods. They do not offer their property for any other use. Thus, in contrast to the

multipurpose shopping centers like the one discussed in Pruneyard, supra, 23 Cal.3d 899,

the [store] do[es] not have a public character that would support a finding that

Respondents were engaging in protected activity for purposes of their anti-SLAPP

motion.” (Id. at pp. 260-261.)

       Thayer and White argue that we should nevertheless find their activity protected

because it is excluded from the definition of criminal trespass under the Penal Code.

They point to Penal Code section 601.2, which defines misdemeanor criminal trespass

but expressly excludes conduct by a person “who is engaging in activities protected by

the California Constitution or the United States Constitution.” (Pen. Code, § 601.2, subd.

(d).) They also point out that “the City of Riverside has issued an opinion that the

collection of signatures on private property is not criminal activity and cannot be

enjoined even when a business files a complaint with state and local authorities.” The



                                             19
problem with this argument is these sources concern the reach of the Penal Code. Penal

Code section 601.2 defines criminal trespass and imposes punishment for qualifying

conduct. WinCo has brought a suit for civil trespass, which is a broader category of

conduct and allows property owners to protect their private property interests and recover

damages for any injuries suffered but doesn’t impose criminal sanctions. We see no basis

in these sources to depart from the settled California case law holding solicitation that

occurs on private property which is not held open to the public for gathering is not
                                                     2
protected activity under the anti-SLAPP statute.

                                             III

                                      DISPOSITION

       We affirm the order denying Thayer’s and White’s special motions to strike. The

parties shall bear their own costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                SLOUGH
                                                                                 Acting P. J.
We concur:


FIELDS
                           J.


MENETREZ
                           J.

       2We decline to address whether solicitation that occurs on private property that is
not a public forum is protected activity under the Penal Code.


                                                20
[WinCo Foods, LLC v. Thayer et al., E072323]

       Slough, J., Concurring.

       I would go further than my colleagues and, as the parties request, address whether

WinCo’s claims against Thayer and White have minimal merit. An anti-SLAPP motion

fails if the cause of action doesn’t arise from protected activity, but it also fails if the

plaintiff demonstrates the claim has at least minimal merit. (Code Civ. Proc., § 425.16,

subd. (b)(1); Navellier v. Sletten (2002) 29 Cal.4th 82, 89.) WinCo has demonstrated their

trespass claim has minimal merit but in my view hasn’t done so for their intentional

interference with business relations claim.

       Under Code of Civil Procedure section 425.16, subdivision (b)(2), the trial court

makes this determination by looking to “the pleadings, and supporting and opposing

affidavits stating the facts upon which the liability or defense is based.” (Navellier v.

Sletten, supra, 29 Cal.4th at p. 89.) We don’t “weigh credibility or compare the weight of

the evidence . . . [but] accept as true the evidence favorable to the plaintiff.” (HMS

Capital, Inc. v. Lawyers Title Co. (2004) 118 Cal.App.4th 204, 212.) WinCo need only

establish their claims have minimal merit to avoid being stricken as a SLAPP suit.

(Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal.4th 260, 291.) “In this sense, the

anti-SLAPP statute operates like a ‘motion for summary judgment in “reverse.”’” (Ralphs

Grocery (2017) 17 Cal.App.5th 245, 261.)




                                                1
       WinCo’s allegations and the declaration of their store manager satisfy their

minimal burden of establishing a probability of prevailing on their claim that Thayer and

White were trespassing while collecting signatures at the store, which requires proof of

“(1) the plaintiff’s ownership or control of the property; (2) the defendant’s intentional,

reckless, or negligent entry onto the property; (3) lack of permission for the entry or acts

in excess of permission; (4) harm; and (5) the defendant’s conduct was a substantial

factor in causing the harm.” (Ralphs Grocery, supra, 17 Cal.App.5th at p. 262.) Their

store manager said WinCo owns the property and Thayer and White intentionally entered

their property without permission. The store manager also said Thayer’s and White’s

conduct while soliciting their customers was aggressive, hostile, and elicited customer

complaints. Thayer and White don’t contest any of these facts, and we are required to

credit them. Thus, WinCo have met their burden of showing their trespass claim has the

minimal merit required to go forward despite defendants’ anti-SLAPP motion.

       The same is not true of WinCo’s intentional interference with business

relationships claim, which requires proof of “(1) an economic relationship between the

plaintiff and some third party, with the probability of future economic benefit to the

plaintiff; (2) the defendant’s knowledge of the relationship; (3) intentional acts on the

part of the defendant designed to disrupt the relationship; (4) actual disruption of the

relationship; and (5) economic harm to the plaintiff proximately caused by the acts of the

defendant.” (Korea Supply Co. v. Lockheed Martin Corp. (2003) 29 Cal.4th 1134, 1153.)




                                              2
       WinCo ask us to uphold their claim for intentional interference against the anti-

SLAPP motions on the ground they have established a minimal likelihood of success.

I don’t think they’ve carried their burden on this claim because they haven’t alleged or

presented evidence that Thayer’s and White’s soliciting activities were “designed to

disrupt” WinCo’s relationship with their customers. To establish a defendant’s actions

were designed to disrupt a business relationship, a plaintiff must establish the defendant

desired the interference or knew it was “certain or substantially certain to occur as a

result of his action.” (Korea Supply Co. v. Lockheed Martin Corp., supra, 29 Cal.4th at

p. 1157, quoting Rest.2d Torts, § 766B, com. d, p. 22.) Here, though WinCo’s manager

says there were customers who said they didn’t want to shop at the store when the men

were soliciting in front of it, he didn’t provide evidence any customer followed through

on such a threat, that Thayer and White wanted to drive customers away, or even that he

put them on notice by telling them he was receiving such complaints.

       If anything, it may be argued the allegations and evidence show Thayer and White

should have known their aggressive and rude behavior would drive some of WinCo’s

customers to do their shopping elsewhere. I don’t think WinCo’s allegations or their

manager’s declaration support that inference. For Thayer and White to understand their

conduct was certain or substantially certain to keep customers away, it would have to be

foreseeable and reasonable for a customer to carry out a threat to shop elsewhere. But

Thayer and White were present at the store only sporadically. According to WinCo,

Thayer came to their store for about two weeks in 2015, for a few weeks in 2016, not at



                                              3
all in 2017, and for two days in April 2018. White was there for about 11 days between

December 2015 and April 2016 and again for one day on April 23, 2018. That works out

to about 13 days for White and 25 days for Thayer over a period of two and a half years.

While we are required to credit WinCo’s assertion that customers complained about their

conduct when they were present and some said they didn’t want to shop at the store while

Thayer and White were soliciting, I don’t think it’s reasonable to charge them with

knowing anyone would would shop at another store when the chance of any one customer

coming upon them on any given day was so very low. This is not to say that sustained

solicitation in front of the same store could not support an intentional interference with

business relationships claim, especially if the store owner presented evidence that

customers did shop elsewhere to avoid them. However, I don’t believe WinCo’s

allegations and evidence support the claim.

       This case hasn’t reached the stage where WinCo’s claims can be dismissed for

lack of evidentiary support, however. Their claim survives the special motion to strike

because soliciting signatures on private property is not protected activity. However, in my

view, to prevail against either defendant, they will have to present stronger evidence that

either Thayer or White were certain or substantially certain WinCo would lose customers

as a result of their conduct.


                                                                SLOUGH
                                                                                 Acting P. J.




                                              4